United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2340
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                               Edward Frank Brewer,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 18, 2014
                              Filed: March 3, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

     Edward Brewer appeals the district court’s1 denials of his Federal Rule of
Criminal Procedure 41(g) motion for return of property, his subsequent Federal Rule

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of Civil Procedure Rule 59(e) motion, and his related requests for discovery and for
an evidentiary hearing.

       In denying Brewer’s Rule 41(g) motion, the district court affirmed its finding,
in Brewer’s criminal proceedings, that the currency Brewer wanted returned to him
was prerecorded money that law enforcement had used to make an undercover drug
purchase from Brewer. See R. Doc. 287; R. Doc. 258 ¶ 29. The district court thus
concluded that Brewer had no legal entitlement to the money. We find no error in
these conclusions. We also conclude that the district court did not abuse its discretion
by denying Brewer’s Rule 59(e) motion, or in denying Brewer’s discovery motion,
and that Brewer was not entitled to an evidentiary hearing on his Rule 41(g) motion.
See United States v. Felici, 208 F.3d 667, 670 (8th Cir. 2000) (district court need not
hold evidentiary hearing when it is apparent that person seeking return of property is
not lawfully entitled to own or possess property).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Brewer’s pending
motions.
                    ______________________________




                                          -2-